DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 09/13/2020. The applicant has submitted 123 claims for examination, all claims are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of  US patent # TBD,  copending Application No. 16,939,078 is cited in reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application recite limitations broader set of claim than the copending application. See claim below.
16/980,395
16/939,078
Claim 1. (Original) A method for fetching a content over the Internet by a client device using a first device, the content is stored in a web server and is identified by a Uniform Resource Locator (URL), the method comprising: 

receiving, by the first device from the client device, a URL request; 



fetching N times, wherein N>1 or N=1, by the first device from the web server, a first response, until the first response is determined to be a proper response, 





a first message that comprises the URL request; 


receiving, by the first device from the web server, the first response in response to the sending of the first message to the web server; 


and checking and determining whether the first response is a proper response that comprises the content; 





responsive to determining that the first response is a proper response, sending, by the first device to the client device, the content; 

and responsive to determining that the first response is not a proper response, sending, by the first device to the client device, an error message.


 
5. The method according to claim 1, further comprising receiving, by the first device from a second device, the URL request.


first fetching, by the first device, a first content,
Claim 2. The method according to claim 1, further preceded by N times fetching, by the first device.





wherein in the first fetching a URL request


storing, by the first device, the fetched first content;




comparing, by the first device, the stored fetched first content and the fetched second content; responsive to determining that the first and second contents are identical, using the fetched content; and responsive to determining that first and second contents are not identical, performing, by the first device, a first action.

using the fetched content; and responsive to determining that first 


and second contents are not identical, performing, by the first device, a first action.
30. The method according to claim 29, further comprising storing, operating, or using, by the client device, the web browser, wherein the identifying of the URL by the web browser is performed as part of a plug-in or an extension integrated with the web browser, or wherein the performing of the first action comprises sending, by the first device to the client device, an error message.



Claim 1-123 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of  US patent # TBD,  copending Application No. 16,939,077 is cited in reference application). Although the claims at issue are not identical, they are not patentably distinct from each 
16/980,395
16/939,077
Claim 1. (Original) A method for fetching a content over the Internet by a client device using a first device, the content is stored in a web server and is identified by a Uniform Resource Locator (URL), the method comprising: 


receiving, by the first device from the client device, a URL request; 



fetching N times, wherein N>1 or N=1, by the first device from the web server, a first response, until the first response is determined to be a proper response, 

wherein each one of the N times fetchings consists of, or comprises: sending, by the first device to the web server, 




a first message that comprises the URL request; 




receiving, by the first device from the web server, the first response in response to the sending of the first message to the web server; 
and checking and determining whether the first response is a proper response that comprises the content; 





responsive to determining that the first response is a proper response, sending, by the first device to the client device, the content; 

and responsive to determining that the first response is not a proper response, sending, by the first device to the client device, an error message.


 
first fetching, by the first device from the web server, a first response by using a first fetching scheme;


30. (Original) The method according to claim 1, wherein the first, second, or third fetching comprises fetching N times, wherein N>1 or N=1, by the first device, the respective first, second, or third response, by using the respective first, second, or third fetching scheme, until the respective first second, or third response is determined to be a proper response, wherein each one of the N times fetchings 



Claim 30. comprises: sending, by the first device, the URL request;



Claim 1  checking the first response for determining whether the first response is a proper response that comprises the content; responsive to determining that the first response is a proper response, using the fetched content; and responsive to determining that the first response is not a proper response, 






responsive to determining that the first response is a proper response, using the fetched content;


Claim 25 .The method according to claim 24, wherein the respective response is determined as not being a proper response responsive to a status code of HTTP 404 error message.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-11, 18, 48-54, 69-72, 80-81, 84-86,  94-95, 97-104, and 113 116 are rejected under 35 U.S.C. 102a1 as being anticipated by Nirantar et al US 2018/0042067.
Regarding claim 1, Nirantar teaches a method for fetching a content over the Internet by a client device(mobile device with browser) using a first device(local proxy integrated or separate from mobile device, ¶86) , the content is stored in a web server and is identified by a Uniform Resource Locator (URL), the method comprising(web browsers use URL address to make requests): 
[" The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

(local proxy which can be local or external to client device/webbrowser ¶s 57,87, if the request can not be met by local cache it will be sent  proxy will forward  through other server side proxies, or directly to content source, ¶154) from the web server(application server 110), a first response, until the first response is determined to be a proper response,
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]
["If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy 275, for example, can send the data request to a remote proxy (e.g., server proxy 125 of FIG. 4) which forwards the data request to a content source (e.g., application server/content provider 110 of FIG. 1B), and a response from the content source can be provided through the remote proxy, as will be further described in the description associated with the example host server 500 of FIG. 4. The cache policy manager 245 can manage or process requests that use a variety of protocols, including but not limited to HTTP, HTTPS, IMAP, POP, SMTP, XMPP, and/or ActiveSync. The caching policy manager 245 can locally store responses for data requests in the local database 285 as cache entries, for subsequent use in satisfying same or similar data requests. ", ¶154]


 wherein each one of the N times fetchings consists of, or comprises: sending, by the first device to the web server, a first message that comprises the URL request(client send request to local proxy which  relays request to network, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

 receiving, by the first device from the web server, the first response in response to the sending of the first message to the web server; and checking and determining whether the first response is a proper response that comprises the content( if the request is unsuccessful the proxy controls the retry logic requests from the application, if a proper response is successfully returned it returned to a user, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

 responsive to determining that the first response is a proper response, sending, by the first device to the client device, the content(though not explicit it is understood by one of ordinary skill that if a proper response is successfully returned it returned to a user, ¶57)
and responsive to determining that the first response is not a proper response, sending, by the first device to the client device, an error message.
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 2, Nirantar teaches wherein N is equal to, or more than, 1, 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, or 100.
["One application may time out and close the socket when a response to a given type of background request is not received within a given time (e.g., 15 seconds), while another may retry the same background request multiple times before finally timing out (e.g., retry the background request every 30 seconds, 45 seconds and 1 minute and then time out when no response is received after the fourth attempt). ", ¶202]

Regarding claim 3, Nirantar teaches wherein N is less than 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, 100, 150, or 200.
["One application may time out and close the socket when a response to a given type of background request is not received within a given time (e.g., 15 seconds), while another may retry the same background request multiple times before finally timing out (e.g., retry the background request every 30 seconds, 45 seconds and 1 minute and then time out when no response is received after the fourth attempt). ", ¶202]

Regarding claim 4, Nirantar teaches, wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) protocol or connection, wherein the client device serves as a HTTP or HTTPS client, wherein the first device serves as an HTTP or HTTPS client, or wherein the first device serves as an HTTP or HTTPS server, and wherein the first message or the first response is an HTTP or HTTPS message.
["Embodiments of the present disclosure are based on Transport Control Protocol (TCP) streaming optimization. Application level protocols such as HTTP (with or without SSL encapsulation) are well understood and nonproprietary. However, an increasing amount of mobile traffic is moving from the HTTP space to vendor-specific proprietary protocols. For example, GOOGLE, WHATSAPP, SKYPE, YAHOO MAIL 2.0 and the like use proprietary protocols. The embodiments of the present disclosure utilize an architecture that is able to optimize traffic over both proprietary and nonproprietary protocols. ", ¶29]

Regarding claim 5, Nirantar teaches wherein the content comprises, or consists of, a web-page or a web-site that includes, consists of, or comprises, a part or whole of files, text, numbers, audio, voice, multimedia, video, images, music, or computer program.
["The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]

Regarding claim 10, Nirantar teaches wherein the checking of the response comprises using a timeout mechanism.
["In one embodiment, the keepalive detector 305 detects or identifies keepalives. The keepalive detector 305 can detect keepalives based on one or more parameters, such as but not limited to: periodicity, size thresholds, similar/repeating content, and/or based on knowledge of the actual application level protocol. In one embodiment, the keepalive detector 305 can analyze timeout detection and recovery messages or socket level network communication log (netlog) data to identify keepalives from data streams. ", ¶190]

Regarding claim 11, Nirantar teaches wherein the response is determined as not being a proper response in response to not receiving a proper response after elapsed defined time period after an initiation of the fetching.
["In one embodiment, the keepalive detector 305 detects or identifies keepalives. The keepalive detector 305 can detect keepalives based on one or more parameters, such as but not limited to: periodicity, size thresholds, similar/repeating content, and/or based on knowledge of the actual application level protocol. In one embodiment, the keepalive detector 305 can analyze timeout detection and recovery messages or socket level network communication log (netlog) data to identify keepalives from data streams. ", ¶190]

Regarding claim 18, Nirantar teaches wherein more than 2 fetchings are performed, and wherein the same first message is sent by the first device to the web server in all of the fetchings.
["One application may time out and close the socket when a response to a given type of background request is not received within a given time (e.g., 15 seconds), while another may retry the same background request multiple times before finally timing out (e.g., retry the background request every 30 seconds, 45 seconds and 1 minute and then time out when no response is received after the fourth attempt). ", ¶202]

Regarding claim 48, Nirantar teaches wherein the first device or the client device comprises, is part of, or consists of, a client device(local proxy may be external an connected via local network, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 49, Nirantar teaches wherein the first device is housed in a single enclosure that is a hand-held enclosure or a portable enclosure(local proxy is part of mobile device, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 50, Nirantar teaches wherein he first device consists of, comprises, is part of, or is integrated with, a notebook computer, a laptop computer, a media player, a Digital Still Camera (DSC), a Digital video Camera (DVC or digital camcorder), a Personal Digital Assistant (PDA), a cellular telephone, a digital camera, a video recorder, or a smartphone local proxy is part of mobile device, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 51 Nirantar teaches wherein the first device consists of, comprises, is part of, or is integrated with, a smartphone that comprises, or is based on, an Apple iPhone 6 or a Samsung Galaxy S6(local proxy is part of mobile device, ¶86).
[" In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 52 Nirantar teaches further comprising storing, operating, or using an operating system, by the first device.
["Client Side Proxy 175: a component installed in a smartphone, mobile device or wireless device 150 that interfaces with device's operating system, as well as with data services and applications installed in the device.", ¶97]

Regarding claim 53, Nirantar teaches wherein the operating system is a mobile operating system.
["Client Side Proxy 175: a component installed in a smartphone, mobile device or wireless device 150 that interfaces with device's operating system, as well as with data services and applications installed in the device.", ¶97]

Regarding claim 54, Nirantar teaches wherein the mobile operating system is based on, or comprises, Android version 2.2 (Froyo), Android version 2.3 (Gingerbread), Android version 4.0 (Ice Cream Sandwich), Android Version 4.2 (Jelly Bean), Android version 4.4 (KitKat), Apple iOS version 3, Apple iOS version 4, Apple iOS version 5, Apple iOS version 6, Apple iOS version 7, Microsoft Windows® Phone version 7, Microsoft Windows@ Phone version 8, Microsoft Windows® Phone version 9, or Blackberry@ operating system. Android, Blackberry and iOS operatings system are well known in the art. 
["The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. ", ¶258]

(a head mounted device, a head mounted display, ¶71).
Regarding claim 70, Nirantar further teaches wherein the wearable device is wearable on an organ of the person head(a head mounted device, a head mounted display, ¶71).
Regarding claim 71, Nirantar further teaches, wherein the organ is an eye, ear, face, cheek, nose, mouth, lip, forehead, or chin(a head mounted device, a head mounted display, ¶71).
Regarding claim 72, Nirantar further teaches wherein the wearable device is constructed to have a form substantially similar to, is constructed to have a shape allowing mounting or wearing identical or similar to, or is constructed to have a form to at least in part substitute for, headwear, eyewear, or earpiece(a head mounted device, a head mounted display, ¶71).
Regarding claim 80. Nirantar teaches further comprising storing, operating, or using, by the first device or by the client device, a client operating system(¶97).
Regarding claim 81. Nirantar teaches wherein the client operating system consists of, comprises, or is based on, one out of Microsoft Windows 7, Microsoft Windows XP, Microsoft Windows 8, Microsoft Windows 8.1, Linux, and Google Chrome OS(¶253.)
Regarding claim 84, Nirantar teaches wherein the first device consists of, comprises, is part of, or is integrated with, a server device(local proxy maybe implemented as a separate device(i.e. server)  or integrated whole or partly in a host server, ¶86).
["In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

(local proxy maybe implemented as a separate device(i.e. server)  or integrated whole or partly in a host server, ¶86).
["In addition, the client-side proxy 175 and local cache 185 can be partially or wholly external to the device 150 and in communication via one or more of the networks 106 and 108. For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]

Regarding claim 86, Nirantar teaches wherein the proxy server consists of, includes, is part of, or is integrated with, an HTTP proxy server, a web-proxy server, a caching proxy, an open- source caching proxy server, a cloud-based proxy server, an open proxy server, a forwarding proxy server, a reverse proxy server, a transparent proxy server, a non-transparent proxy server, an anonymous proxy server, a translation proxy server, a SOCKS proxy server, a web proxy server, a suffix proxy server, an I2P anonymous proxy server, a DH§ proxy server, or any combination thereof.
["The distributed system can include proxy server and cache components on the server side 100 and on the device/client side, for example, as shown by the server cache 135 on the server 100 side and the local cache 185 on the client 150 side. In one embodiment, the traffic management for reducing signaling in the network and reducing or alleviating network congestion can be implemented on the mobile device 150 without any support from the server-side proxy or other network-side components. ", ¶77]

Regarding claim 94, Nirantar teaches a non-transitory computer readable medium containing computer instructions that, when executed by a computer processor, cause the processor to perform at least part of the steps of claim 1.
["While the machine-readable medium or machine-readable storage medium is shown in an exemplary embodiment to be a single medium, the term "machine-readable medium" and "machine-readable storage medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The term "machine-readable medium" and "machine-readable storage medium" shall also be taken to include any medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the presently disclosed technique and innovation. ", ¶259]

["FIG. 12 shows a diagrammatic representation of a machine in the example form of a computer system within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed. ", ¶246]

Regarding claim 95, Nirantar teaches a non-transitory computer readable medium containing computer instructions that, when executed by a computer processor, cause the processor to perform all of the steps of claim 1.
["While the machine-readable medium or machine-readable storage medium is shown in an exemplary embodiment to be a single medium, the term "machine-readable medium" and "machine-readable storage medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The term "machine-readable medium" and "machine-readable storage medium" shall also be taken to include any medium that is capable of storing, encoding or carrying a set of instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the presently disclosed technique and innovation. ", ¶259]

	
Regarding claim 97, Nirantar teaches for use with a web browser, further comprising: identifying, by the client device, the URL request by the web browser; sending, by the client device to the first device, the URL request; and receiving, by the client device, the content or the error message from the first device.
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 98, Nirantar teaches comprising using, by the web server in the client device, the content in response to receiving of the content from the first device(content received by mobile device is inherently used based on the application I,e, web browser would display web pages, video application would  render media content, ¶125).
(content received by mobile device is inherently used based on the application I,e, web browser would display web pages, video application would  render media content, ¶125).
Regarding claim 100, Nirantar teaches further comprising, by the client device, notifying to a user of the client device, or displaying a notification to the user, in response to receiving of the error message from the first device(after a number of retries hits a limit the error will be returned to the user via the browser,¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 101, Nirantar teaches further comprising storing, operating, or using, by the client device or the first device, the web browser.
["The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]

Regarding claim 102, Nirantar teaches wherein the web browser consists of, comprises of, or is based on, Microsoft Internet Explorer, Google Chrome, OperaTM, or Mozilla Firefox®.
["In operation, the computer system 1200 can be controlled by operating system software that includes a file management system, such as a disk operating system. One example of operating system software with associated file management system software is the family of operating systems known as Windows.RTM. from Microsoft Corporation of Redmond, Wash., and their associated file management systems. Another example of operating system software with its associated file management system software is the Linux operating system and its associated file management system. The file management system is typically stored in the non-volatile memory and/or drive unit and causes the processor to execute the various acts required by the operating system to input and output data and to store data in the memory, including storing files on the non-volatile memory and/or drive unit. ", ¶253]

Regarding claim 103, Nirantar teaches wherein the web browser is a mobile web browser(¶71 teaches client devices as mobile devices, PDS cellphones etc… and ¶125 teaches such devices include application such as web browsers a mobile device with a web browser would constitute a mobile web browser).
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device", ¶71]
["The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]

Regarding claim 104, Nirantar teaches wherein the mobile web browser consists of, comprises of, or is based on, Safari, Opera MiniTM, or Android web browser.
[" For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc.", ¶71]

Regarding claim 112, Nirantar teaches identifying, by the client device, the URL request by the web browser; sending, by the client device to the first device, the URL request; 
" One embodiment of the local proxy 275 further includes a request/transaction manager 235, which can detect, identify, intercept, process and manage data requests initiated on the device 250, for example, by applications 210 and/or 220, and/or directly/indirectly by a user request.  ¶15]

and receiving, by the client device, the content or the error message from the first device (if retries / request are success ful the content is returned browser, otherwise after a number of retries hits a limit the error will be returned to the user via the browser,¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 113, Nirantar teaches with a web browser, further comprising: identifying, by the client device, the URL request by the web browser(web browsers use URL address to make requests brower must read and identify the URL to form a  GET request): 
[" The applications 210 and 220 can generally include any user application, widgets, software, HTTP-based application, web browsers, video or other multimedia streaming or downloading application, video games, social network applications, email clients, RSS management applications, application stores, document management applications, productivity enhancement applications, and the like. The applications can be provided with the device OS, by the device manufacturer, by the network service provider, downloaded by the user, or provided by others. ", ¶125]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]


 fetching M times, wherein M>1 or M=1, by the client device, a second response, until the second response is determined not to be the error message(local proxy integrated with client device/webbrowser ¶s 57,87, if the request can not be met by local cache,  proxy will forward  through other server side proxies, or directly to content source, ¶154)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]
[" For example, the local proxy 175 may be external to the device 150 and the local cache 185 may be maintained at the device 150. Alternatively, the local proxy 175 may be within the device 150 while the local cache 185 is external to the device 150. In addition, each of the proxy 175 and the cache 185 may be partially internal to the host server 100 and partially external to the host server 100. ", ¶86]
["If a valid cache response is not available, or if cache responses are unavailable for the intercepted data request, the local proxy 275, for example, can send the data request to a remote proxy (e.g., server proxy 125 of FIG. 4) which forwards the data request to a content source (e.g., application server/content provider 110 of FIG. 1B), and a response from the content source can be provided through the remote proxy, as will be further described in the description associated with the example host server 500 of FIG. 4. The cache policy manager 245 can manage or process requests that use a variety of protocols, including but not limited to HTTP, HTTPS, IMAP, POP, SMTP, XMPP, and/or ActiveSync. The caching policy manager 245 can locally store responses for data requests in the local database 285 as cache entries, for subsequent use in satisfying same or similar data requests. ", ¶154]

wherein each one of the M times fetchings comprises: sending, by the client device to the first device, the URL request(client send request to local proxy which  relays request to network, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

receiving, by the client device from the first device, a second response; 
and checking and determining whether the second response is a proper response that comprises the content or whether the second response is the error message( normal operation of standard web browser is that responsive to if the request being successful and returning content it is rendered by browser otherwise an error code is diplayed, ¶57)
["In one embodiment, the background request can be a repeatable background request, where the application itself has logic to recover from an unsuccessful transaction. This recovery logic can be exploited by the keepalive optimizer to cause background requests to fail on purpose, and force the application to use the retry logic on the application layer to eventually execute the background request after a time delay. An example implementation of delaying background traffic for an application (e.g., FACEBOOK) by the keepalive optimizer will now be described. It should be noted that the keepalive optimizer can be the application itself (in this example the FACEBOOK) or a local proxy (e.g., local proxy 175). ", ¶57]

and responsive to determining that the second response is a proper response, using, by the web browser, the content(though not explicit it is understood by one of ordinary skill that if a proper response is successfully returned it returned to a user, ¶57)
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Regarding claim 114, Nirantar teaches wherein M is equal to, or more than, 1, 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, or 100(if the content is received on the first request M =1 and this equal to 1)

Regarding claim 115, Nirantar teaches wherein M is less than 2, 3, 4, 5, 7, 10, 15, 20, 25, 30, 40, 50, 100, 150, or 200(if the content is received on the first request M =1 and this less than 2).
Regarding claim 116, Nirantar teaches wherein more than 2 fetchings out of the M fetchings are performed, and wherein a same message is sent by the client device to the first device in all of the fetchings.
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]


          Claim Rejections - 35 USC § 103	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 1 above, and further in view of Backholm US 2017/0374566.
Regarding claim 6, Nirantar does not specifically teach wherein the checking of the response comprises identifying and checking a HTTP status code that is received by the first device in response to the sending of the URL request. Backholm teaches a similar system for used of proxy to manage client request for content analogous to Nirantar. Backholm teaches wherein the checking of the response comprises identifying and checking a HTTP status code that is received by the first device in response to the sending of the URL request.
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with checking of http status codes. The reason for this modification would be to receive and pass along HTTP response code that notify the requesting client of the nature of the failure to fetch content.

["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]

Regarding claim 8, Backholm teaches wherein the response is determined as not being a proper response responsive to a status code of 4xx or 5xx.
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]

Regarding claim 9, Backholm teaches, wherein the response is determined as not being a proper response responsive to a status code of HTTP 404 error message
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶181]

Regarding claim 12,  Nirantar does not teach wherein the checking if an URL redirection is identified, and wherein the response is determined as not being a proper response in response to detecting the URL redirection. Backholm teaches a similar system for used of proxy 
["In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with checking of http status codes. The reason for this modification would be to receive and pass along HTTP response code that notify the requesting client of the nature of the failure to fetch content.
Regarding claim 13, Backholm teaches wherein the URL redirection is identified by checking that a HTTP status code is 3xx Redirection.
"In addition, the response characteristics information can include an associated status code of the response which can be identified by the response analyzer 246d. In some instances, HTTP responses with uncacheable status codes are typically not cached. The response analyzer 246d can extract the status code from the response and determine whether it matches a status code which is cacheable or uncacheable. Some cacheable status codes include by way of example: 200--OK, 301--Redirect, 302--Found, 303--See other, 304--Not Modified, 307Temporary Redirect, or 500--Internal server error. Some uncacheable status codes can include, for example, 403--Forbidden or 404--Not found. ", ¶81]


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Nirantar as applied to claim 1 above, and further in view of Isbister US 2013/0046817.
Regarding claim 14, Nirantar does not teach for use with a criterion, wherein the checking of the response comprises verifying if the content received satisfy the criterion. Isbister teaches a method and system for transferring a data file over the internet. Isbister teaches for 
[" According to an aspect of the present invention, there is provided a method of verifying the transfer from a content provider of a selected data file selected by a client device using a proxy server, comprising steps of: creating a local set of characteristics of the selected data file; monitoring network traffic sent between the client device and the content provider to create a local record of a transfer session; receiving and forwarding a download request from the client device to initiate the transfer of the selected data file to the content provider; receiving a data file as a received data file from the content provider and forwarding said data file to the client device; evaluating characteristics of said received data file; verifying that the characteristics of said received data file match the local set of characteristics of the selected data file; and forwarding the received data file to the client device. ", ¶7]
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]
 It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with checking the size of the content requested as taught by Isbister. The reason for this modification would be to verify characteristic of the file to ensure that the content received is what the client requested. 
Regarding claim 15, Isbister further teaches wherein the criterion relates to a feature, characteristic, or type, of a received information(verifying characteristics such as size of the file ,¶40).
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]

Regarding claim 16, Isbister further teaches, wherein the criterion comprises a value, and wherein the response is determined as not being a proper response in response to (verifying characteristics such as size of the file ,¶40).
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]

Regarding claim 17, Isbister further teaches wherein the criterion comprises a value of a size of a file, and wherein the response is determined as not being a proper response in response to comparing the received information size to the value(verifying characteristics such as size of the file ,¶40).
["A data file 501 has a file size 502, which is typically around 1 megabyte (MB). Some data files, however, may be considerably larger. Data file 501 comprises a header 503 containing attributes pertaining to the content of data file 501, which content is stored in a payload 504 as a package 505. The information stored in header 503 includes the data file's hash 511, such as an MD5 checksum, the file size 512, the name of the package 513 (the actual file that contains the data file's data), a version number 514 and a URI 515 of a web page provided by content provider 105 that contains information about the data file that is presented to a user of a client device.", ¶40]


Claims 19-22 and 117-120 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 1 above, and further in view of Montana US 2016/0188657.
Regarding claim 19, Nirantar teaches wherein more than 2 fetchings are performed(see ¶202)  Nirantar does not teach  wherein at least two different first messages are sent by the first device to the web server in the fetchings. Montana teaches a system for gathering of social media content. Montana teaches wherein at least two different first messages are sent by the first device to the web server in the fetchings.
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.). The Social Intelligence System may communicate with a proxy server service, which forwards a collection request, typically based upon the client device's content request, to a content source. For purposes herein, a proxy server service may be, for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses. In some embodiments, the proxy server service may be an anonymizer and/or a repeater. In some embodiments, the proxy server service may be internal to the Social Intelligence System, whereas in other embodiments the proxy server service may be external to and in data communication with the Social Intelligence System. The Social Intelligence System may also communicate directly with the content source. Upon receipt of collected data resulting from the collection request, the Social Intelligence System determines a duplication rate and updates the collection time period (e.g., a clock time, an interval, absolute time, relative time, and/or a frequency) associated with a particular collection request. ", ¶19]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with a local proxy server that changes the ip address between sequential request for content  as taught by Montana. The reason for this modification would be to perform prefeching(see Nirantar ¶89) on behalf of applications that request application data(see Niratar ¶57 Facebook and other apps that request content) and mitigate blocking of access to such content by content sources(see Montana ¶19)
Regarding claim 20, Montana teaches wherein more than 2 fetchings are performed, and wherein a distinct first message is sent by the first device to the web server in each of the fetchings(changing IP address  would make the requests distinct, see ¶19 Montana).
Regarding claim 21, Montana teaches for use with a list of IP addresses stored in the first device, and wherein each of the fetchings further comprising selecting, by the first device, an IP address from the list
["for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses.", ¶19]
spoofing implies it mimics the sourec ip address of a computing device ¶17), .
[“In other embodiments, proxy server services are used. Social media content may include, for example, blog posts, social networking feeds, update messages, videos and/or other generated media accessible over a network, or the like. Optional use of the proxy server service allows a requester to generate multiple searches using multiple IP addresses, effectively "spoofing" the requester, thereby avoiding the content sources ability to block any particular IP address.”, ¶17]

Regarding claim 22, Montana teaches wherein the list comprises at least 10, 20, 50, 100, 200, 500, 1,000, 2,000, 5,000, 10,000, 20,000, 50,000, 100,000, 200,000, 500,000, 1,000,000, 2,000,000, 5,000,000, or 10,000,000 IP addresses(a group of one or more devices eacg having multiple address implies at least 10 ip address, ¶19).
[“and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses”, ¶19]

Regarding claim 117, Nirantar wherein more than 2 fetchings out of the M fetchings are performed, (Nirantar teach multiple retries thus teach more than two fetchings, ¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Nirantar does not teach and wherein at least two different messages are sent by the client device to the first device in the fetchings. Montana teaches a system for gathering of social media content. Montana teaches wherein at least two different first messages are sent by the first device to the web server in the fetchings.
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.). The Social Intelligence System may communicate with a proxy server service, which forwards a collection request, typically based upon the client device's content request, to a content source. For purposes herein, a proxy server service may be, for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses. In some embodiments, the proxy server service may be an anonymizer and/or a repeater. In some embodiments, the proxy server service may be internal to the Social Intelligence System, whereas in other embodiments the proxy server service may be external to and in data communication with the Social Intelligence System. The Social Intelligence System may also communicate directly with the content source. Upon receipt of collected data resulting from the collection request, the Social Intelligence System determines a duplication rate and updates the collection time period (e.g., a clock time, an interval, absolute time, relative time, and/or a frequency) associated with a particular collection request. ", ¶19]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with a local proxy server that changes the ip address between sequential request for content as taught by Montana. The reason for this modification would be to perform prefeching(see Nirantar ¶89) on behalf of applications that request application data(see Nirantar ¶57 Facebook and other apps that request content) and mitigate blocking of access to such content by content sources(see Montana ¶19)

Regarding claim 118, Nirantar teaches wherein more than 2 fetchings out of the M fetchings are performed(Nirantar teach multiple retries thus teach more than two fetchings, ¶243).
["For example, the keepalive optimizer 300 may observe that the WEATHER mobile application waits for a period of 150 s to receive a response to the "weather update" background request from the WEATHER application server before displaying an error message to the user and that the application retries the request rapidly in intervals of 10 s, 60 s and 120 s before stopping the retry attempts. In this example, the background request has a tolerance of 120 s. ", ¶243]

Nirantar does not teach wherein a distinct message is sent by the client device to the first device in each of the fetchings. Montana teaches a system for gathering of social media 
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.). The Social Intelligence System may communicate with a proxy server service, which forwards a collection request, typically based upon the client device's content request, to a content source. For purposes herein, a proxy server service may be, for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses. In some embodiments, the proxy server service may be an anonymizer and/or a repeater. In some embodiments, the proxy server service may be internal to the Social Intelligence System, whereas in other embodiments the proxy server service may be external to and in data communication with the Social Intelligence System. The Social Intelligence System may also communicate directly with the content source. Upon receipt of collected data resulting from the collection request, the Social Intelligence System determines a duplication rate and updates the collection time period (e.g., a clock time, an interval, absolute time, relative time, and/or a frequency) associated with a particular collection request. ", ¶19]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with a local proxy server that changes the ip address between sequential request for content as taught by Montana. The reason for this modification would be to perform prefeching(see Nirantar ¶89) on behalf of applications that request application data(see Nirantar ¶57 Facebook and other apps that request content) and mitigate blocking of access to such content by content sources(see Montana ¶19)
Regarding, claim 119, Montana teaches for use with a list of IP addresses, and wherein each of the M fetchings further comprising selecting, by the client device, an IP address from the list,
["for example, a server bank, a set of proxy servers, a computing device, a portion of a computing devices, a service, a pass through service, a system configured to spoof an IP address, and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses.", ¶19]

spoofing implies it mimics the sourec ip address of a computing device ¶17), .
[“In other embodiments, proxy server services are used. Social media content may include, for example, blog posts, social networking feeds, update messages, videos and/or other generated media accessible over a network, or the like. Optional use of the proxy server service allows a requester to generate multiple searches using multiple IP addresses, effectively "spoofing" the requester, thereby avoiding the content sources ability to block any particular IP address.”, ¶17]

Regarding claim 120, Montana teaches wherein the list comprises at least 10, 20, 50, 100, 200, 500, 1,000, 2,000, 5,000, 10,000, 20,000, 50,000, 100,000, 200,000, 500,000, 1,000,000, 2,000,000, 5,000,000, or 10,000,000 IP addresses(a group of one or more devices eacg having multiple address implies at least 10 ip address, ¶19).
[“and/or any service or group of computing devices capable of initiating a search and having multiple IP addresses”, ¶19]


Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 19 above, and further in view of Wang US 2018/0375896.
Regarding claim 23, Nirantar/Montana teaches for use with a group of devices, wherein each of the IP addresses is an IP address of a device in the group, 
[“Optional use of the proxy server service allows a requester to generate multiple searches using multiple IP addresses, effectively "spoofing" the requester, thereby avoiding the content sources ability to block any particular IP address.”, ¶17]

Nirantar/Montana do not teach wherein the sending by the first device to the web server of the first message comprises: sending, by the first device to a device in the group that is addressed by the selected IP address, the first message; 

Wang in the same filed of endeavor with respect to Montana teaches a similar web-crawling system. Lawrence teaches wherein the sending by the first device to the web server of the first message comprises: sending, by the first device to a device in the group that is addressed by the selected IP address, the first message. Wang teaches a method where the collector(i.e.first device) selects a multiple crawlers, where the crawlers are used to search multiple URLs content and receive such content at the collector to be analyzed) 
["In all our experiments, our proto-type system was run within Amazon EC2 C4.8.times.large instances equipped with Intel Xeon ES-2666 36 vCPU and 60 GiB of memory. To collect the data for the unknown set, we deployed 20 crawlers within virtual machines with different IP settings. These crawlers utilized the APIs provided by Google and Bing to dump the outcomes of the queries, from 2015/08 to 2015/10. ¶132]
["For each suspicious FQDN, the analyzer calls the crawler to query the search engine twice, one under an IBT and the other for getting the reference (the generic content). It reports the domain considered to be compromised. Finally, the IBT Collector 208 uses the crawler to search for the selected URL path under the detected domain, then the extractor to get critical terms from the search results and the semantics comparator to find out new IBTs.", ¶124]
sending, by the selected device to the web server, the first message; receiving, by the selected device from the web server, the first response to the sent first message; 
["In all our experiments, our proto-type system was run within Amazon EC2 C4.8.times.large instances equipped with Intel Xeon ES-2666 36 vCPU and 60 GiB of memory. To collect the data for the unknown set, we deployed 20 crawlers within virtual machines with different IP settings. These crawlers utilized the APIs provided by Google and Bing to dump the outcomes of the queries, from 2015/08 to 2015/10. ¶132]

and sending, by the selected device to the first device, the first response(results of the request by the collector for website content are retuned  by the respective crawler used, ¶s87,124.).
["For each suspicious FQDN, the analyzer calls the crawler to query the search engine twice, one under an IBT and the other for getting the reference (the generic content). It reports the domain considered to be compromised. Finally, the IBT Collector 208 uses the crawler to search for the selected URL path under the detected domain, then the extractor to get critical terms from the search results and the semantics comparator to find out new IBTs.", ¶124]

["Search results: the search results page for an sTLD query (e.g., site:gov) lists high-profile websites under the sTLD. As mentioned earlier, each search result includes a snippet of a website, which offers a concise but high-quality description of the website. Since the websites under the sTLD carry the semantic information of the sTLD, such descriptions can be used as another semantic source of the sTLD. Therefore, our approach collected the search result pages of all 403 sTLDs using automatically-generated queries in the form of "site: sTLD", such as site: edu. From each result page, top 100 search results are picked up for constructing the related sTLD's semantic profile.", ¶87]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with the use of virtual machine acting as crawler instead of  the first device performing the web crawling itself. The reason for this modification would be to provide a faster and more scalable system of  crawling the large amount of websites on the Internet.
	Regarding claim 24, Montana teaches wherein at least one of, or each one of, the devices in the group is a client device.
["Example Social Intelligence Systems may include a client device (e.g., computer, portable computer, mobile computing device, and/or any device capable of wired or wireless connection to a network), from which it receives requests for content (e.g., a keyword, keywords, picture, video, link, content source, and/or any other indication of content) viewable in the form of social analytics (e.g., charts, trends, individual posts, etc.).",¶19]

Regarding claim 25,Wang further for use with a virtualization, wherein at least one of, or each one of, the devices in the group is a client device that consists of, comprises, is part of, or is integrated with, a server device that virtualizes a client device addressed by the selected IP address.
["To collect the data for the unknown set, we deployed 20 crawlers within virtual machines with different IP settings.", ¶132]


Regarding claim  26, Nirantar teaches wherein at least one of, or each one of, the devices in the group is a client device in a client / server architecture that is housed in a single enclosure that is a hand-held enclosure or a portable enclosure, wherein at least one of, or each (headset) on a person.
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc. In one embodiment, the client devices 150 (or mobile devices 150), host server 100, and application server 110 are coupled via a network 106 and/or a network 108. In some embodiments, the devices 150 and host server 100 may be directly connected to one another. ", ¶71]

Regarding claim 27, Nirantar teaches wherein at least one of, or each one of, the devices in the group is a client device that consists of, comprises, is part of, or is integrated with, a notebook computer, a laptop computer, a media player, a Digital Still Camera (DSC), a Digital video Camera (DVC or digital camcorder), a Personal Digital Assistant (PDA), a cellular telephone, a digital camera, a video recorder, or a smartphone.
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc. In one embodiment, the client devices 150 (or mobile devices 150), host server 100, and application server 110 are coupled via a network 106 and/or a network 108. In some embodiments, the devices 150 and host server 100 may be directly connected to one another. ", ¶71]

(Galaxy Series ¶71).
["For example, the client/mobile devices 150 can include mobile, handheld or portable devices, wireless devices, or non-portable devices and can be any of, but not limited to, a server desktop, a desktop computer, a computer cluster, or portable devices, including a notebook, a laptop computer, a handheld computer, a palmtop computer, a mobile phone, a cell phone, a smart phone, a PDA, a Blackberry device, a Palm device, any tablet, a phablet (a class of smart phones with larger screen sizes between a typical smart phone and a tablet), a handheld tablet (e.g., an iPad, the Galaxy series, the Nexus, the Kindles, Kindle Fires, any Android-based tablets, Windows-based tablets, or any other tablet), any portable readers/reading devices, a hand held console, a hand held gaming device or console, a head mounted device, a head mounted display, a thin client or any SuperPhone such as the iPhone, and/or any other portable, mobile, hand held devices, or fixed wireless interface such as a M2M device, etc. In one embodiment, the client devices 150 (or mobile devices 150), host server 100, and application server 110 are coupled via a network 106 and/or a network 108. In some embodiments, the devices 150 and host server 100 may be directly connected to one another. ", ¶71]

Regarding claim 29, Nirantar teaches wherein at least one of, or each one of, the devices in the group is a client device that is operative for storing, operating, or using an operating system.
["One embodiment of the local proxy 275 includes or is coupled to a context API 206, as shown. The context API 206 may be a part of the operating system 204 or device platform or independent of the operating system 204, as illustrated. The operating system 204 can include any operating system including but not limited to, any previous, current, and/or future versions/releases of, Windows Mobile, iOS, Android, Symbian, Palm OS, Brew MP, Java 2 Micro Edition (J2ME), Blackberry, etc. ", ¶126]

Regarding claim 30, Nirantar teaches wherein the operating system is a mobile operating system.
["One embodiment of the local proxy 275 includes or is coupled to a context API 206, as shown. The context API 206 may be a part of the operating system 204 or device platform or independent of the operating system 204, as illustrated. The operating system 204 can include any operating system including but not limited to, any previous, current, and/or future versions/releases of, Windows Mobile, iOS, Android, Symbian, Palm OS, Brew MP, Java 2 Micro Edition (J2ME), Blackberry, etc. ", ¶126]


["The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. ", ¶258]


Claims 32-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 21 above, and further in view of Nettle US 2006/0242318.
Regarding claim 32, Nirantar/Montana do not teach wherein the selection is based on, or uses, load balancing. Nettle in the dame field of endeavor teaches a system for selecting data centers to send requests. Nettle teaches wherein the selection is based on, or uses, load balancing.
[“It should be appreciated that a variety of techniques may be implemented to randomly select the media data centers. In accordance with the teachings of the present invention, the random selection of the IP addresses results in load balancing across the network 102. Since the media data centers are selected randomly, no single media data center is utilized more heavily than the others and as a result, the acquisition of data across the media data centers is load balanced over time.”, ¶29]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with random selection as taught by Nettle of an ip address to spoof as a source address. The reason for this modification would be to allow an even distribution of source addresses that a web server requests from in order to avoid the request from being blocked due to being identified as a web-crawler.

[“It should be appreciated that a variety of techniques may be implemented to randomly select the media data centers. In accordance with the teachings of the present invention, the random selection of the IP addresses results in load balancing across the network 102. Since the media data centers are selected randomly, no single media data center is utilized more heavily than the others and as a result, the acquisition of data across the media data centers is load balanced over time.”, ¶29]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with random selection as taught by Nettle of an ip address to spoof as a source address. The reason for this modification would be to allow an even distribution of source addresses that a web server requests from in order to avoid the request from being blocked due to being identified as a web-crawler.
Regarding claim 34, Nettle teaches wherein random selection uses, or is based on, one or more random numbers generated by a random number generator.
["For example, using a pseudo-random number generator operating on the nth media data center 112, a pseudo-random number may be generated and associated with each IP address. ", ¶28]

Regarding claim 37, Nettle teaches wherein the random number generator is software based(pseudo-random number generators executed by computing devices are inherently software based, ¶33).
["based techniques, such as techniques based on pseudo-random number generators, etc.", ¶33]
Regarding claim 38, Nettle teaches wherein the random number generator is based on executing an algorithm for generating pseudo-random numbers.
["based techniques, such as techniques based on pseudo-random number generators, etc.", ¶33]


Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana/Nettle as applied to claim 33 above, and further in view of McCarthy US 2019/0182034.
Regarding claim 35, Nirantar/Montana/Nettle do not teach wherein the random number generator is hardware based. McCarthy teaches a method and system for tunneling in the analogous area of computer networking. McCarthy teaches wherein the random number generator is hardware based.
["A "True Random Number Generator" (TRNG) is a hardware device, and associated software if needed, used to generate truly random numbers from an unpredictable quantum or non-quantum physical process. Quantum examples of these processes include nuclear decay, photons transmitted through a partially transparent mirror, and fluctuations in vacuum energy. Non-quantum examples include thermal noise, clock drift, and RF noise. ", ¶38]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify NIrantar/Montana/Nettle with McCarthy. The reason for this modification would be to use a known alternative to software based random number generation that would provide for a true randomness.
Regarding claim 36, McCarthy teaches wherein the random number generator is using thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena.
["A "True Random Number Generator" (TRNG) is a hardware device, and associated software if needed, used to generate truly random numbers from an unpredictable quantum or non-quantum physical process. Quantum examples of these processes include nuclear decay, photons transmitted through a partially transparent mirror, and fluctuations in vacuum energy. Non-quantum examples include thermal noise, clock drift, and RF noise. ", ¶38]


Claims 39- 41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 21 above, and further in view of Toval US 2019/0180316.

[" The IP hopping module 45 may be used by the survey management module 44 or by each of the surveying processes to determine the IP address to use when accessing a particular content server 13. The IP hopping module 45 selects the appropriate IP address according to the geographical locality (Geo-location) required to emulate the virtual agent, avoiding the use of the same IP address for virtual agents accessing the same content server 13, whether using the same or different virtual agent data 24. ", ¶105]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with selection of IP address according to determined geographical location of the client. The reason for this modification would be mimic source address from different geographical areas so the content requests of the web –crawler is not detected and blocked.
	
Regarding claim 40, Toval teaches estimating the geographical location of the client device or of the web server using geolocation.
[" The IP hopping module 45 may be used by the survey management module 44 or by each of the surveying processes to determine the IP address to use when accessing a particular content server 13. The IP hopping module 45 selects the appropriate IP address according to the geographical locality (Geo-location) required to emulate the virtual agent, avoiding the use of the same IP address for virtual agents accessing the same content server 13, whether using the same or different virtual agent data 24. ", ¶105]

Regarding claim 41, Toval teaches, wherein the geolocation is based on IP geolocation.
[" The IP hopping module 45 may be used by the survey management module 44 or by each of the surveying processes to determine the IP address to use when accessing a particular content server 13. The IP hopping module 45 selects the appropriate IP address according to the geographical locality (Geo-location) required to emulate the virtual agent, avoiding the use of the same IP address for virtual agents accessing the same content server 13, whether using the same or different virtual agent data 24. ", ¶105]

Regarding claim 43, Toval teaches wherein each IP address is selected based on estimated as being associated to being in the same area as the client device or the web server.
["Human interface module 26 enables a user to set targeted user characteristics 31 using survey administration module 35. Targeted user characteristics 31 may include, but are not limited to, technical parameters, surfing history, personal parameters, and survey parameters. Technical parameters include, but are not limited to, geographical locality (Geo-location) such as country, region, town, etc. of the user (user location), user or browser language, browser type (make, version, etc.), operating system type, screen size, access network speed (bit rate), etc. Surfing history includes, but is not limited to, referrer website, referrer keywords, etc. Referrer website is typically the site (or sites) visited prior to accessing the targeted content 14. Referrer keywords are the terms used by a search engine to locate a website or webpage (including referrer websites). ",¶61]

Regarding claim 44, Toval teaches wherein each IP address is selected based on estimated as being in the same continent, country, state, region, city, postal/zip code, latitude, longitude, or Timezone as the client device or the web server.
["Human interface module 26 enables a user to set targeted user characteristics 31 using survey administration module 35. Targeted user characteristics 31 may include, but are not limited to, technical parameters, surfing history, personal parameters, and survey parameters. Technical parameters include, but are not limited to, geographical locality (Geo-location) such as country, region, town, etc. of the user (user location), user or browser language, browser type (make, version, etc.), operating system type, screen size, access network speed (bit rate), etc. Surfing history includes, but is not limited to, referrer website, referrer keywords, etc. Referrer website is typically the site (or sites) visited prior to accessing the targeted content 14. Referrer keywords are the terms used by a search engine to locate a website or webpage (including referrer websites). ",¶61]


Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana/Toval as applied to claim 41 above, and further in view of Mahaffey US 2018/0367560.
Regarding claim 42, Nirantar/Montana/Toval do not teach wherein the geolocation is based on W3C Geolocation Application Programming Interface (API). Mahaffey regards a system for tracking devices accessing websites in the analogous area of web content access 
[“HTML5 and related specifications from the Worldwide Web Consortium ( W3C) include the Web Audio API (which can allow audio recording from a device viewing a webpage in a browser), the Media Capture API (which can allow a webpage and thus a remote website to capture images, audio, or video from a device's camera and microphone), the Geolocation API (which can allow a webpage and thus a remote website to determine or track the geolocation of the device viewing the webpage), the DeviceOrientation Event specification (which can allow a webpage and thus a remote website to access the sensors in a device to determine orientation, motion, and acceleration). Any of these capabilities can be used to attack or compromise the privacy and security of the user of a device, thus it is important to identify and categorize the usage of such capabilities by web applications or webpages.”, ¶205]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana/Toval selection of IP address based on geolocation with a method built in to HTML5 web browsers to determine geolocation. The reason for this modification would be to utilize a well established method for determining geo-location using feature of commonly used web browsers version to determine geolocation with predictable results.
	

Claim 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana/Toval  as applied to claim 44 above, and further in view of Nettle US 2006/0242318.
Regarding clam 45, Nirantar/Montana/Toval do not teach wherein each IP address is selected based on being a recent one to be selected, or based on being the least recent to be selected. Nettle in the dame field of endeavor teaches a system for selecting data centers to send requests. Nettle teaches wherein each IP address is selected based on being a recent one to be selected, or based on being the least recent to be selected.
["If there are media data centers on the list, then at 308 a media data center is picked at random using techniques, such as round robin techniques,", ¶33]

.

Claims 46, 47, 121 and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Montana as applied to claim 21 above, and further in view of Malboubi et al US 2019/0171474.
Regarding claim 46, Nirantar/Montana do not teach wherein the selection comprises manually selecting each IP address by a user. Malboubi in the analogous computer networking art area teaches a system for deployment of devices. Malboubi teaches wherein the selection comprises manually selecting each IP address by a user. 
["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with spoofing source address with manual IP selection of source address as taught by Malboubi. The reason for this modification would be to allow the user to more precisely control the ip addresses spoofed by a crawler.
	Regarding claim 47, Malboubi teaches displaying to the user the IP addresses in the list for each fetching, and manually selecting, by the user, an IP address from the list.
["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]


["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with spoofing source address with manual IP selection of source address as taught by Malboubi. The reason for this modification would be to allow the user to more precisely control the ip addresses spoofed by a crawler.
Regarding claim 122, Malboubi teaches further comprising for each fetching displaying to the user the IP addresses in the list, and selecting, by the user, an IP address from the list(manually selecting a IP implicityly require displaying of the address for the user’s selection, ¶53).
["The assignment management component 136 can assign (e.g., can automatically or manually select and/or assign) an IP from a list of available IP addresses of the sub-group of IP addresses associated with the particular name or index (e.g., the group to which the VM belongs), based at least in part on a defined assignment procedure or algorithm, in accordance with the defined assignment criteria.", ¶53]


Claims 55-56, 59 -68, 87-90 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 1 above, and further in view of Johnson US 2017/0272316.
Regarding claim 55, Nirantar does not teach the wherein the first device or the client device is integrated in part or entirely in an appliance. Johnson teaches a method and system in the analogous networking area of use of proxies to facilitate content retrieval. Johnson teaches wherein the first device or the client device is integrated in part or entirely in an (¶142). It would have been obvious at the time of filing  to apply the control of content fetching as taught by Nirantar to the client devices integrated as appliances as taught by Johnson. The motivation for such an modification would be to assist devices in requesting content from the servers on the network such as the Internet.
Regarding claim 56 Johnson further teaches wherein a primary functionality of the appliance is associated with food storage, handling, or preparation(Kitchen appliance ¶142).
Regarding claim 59 Johnson further teaches wherein a primary function of the appliance is associated with environmental control, and the appliance consists of, or is part of, an HVAC system(heating system , ¶142).
Regarding claim 60, Johnson further teaches wherein a primary function of the appliance is associated with temperature control, and wherein the appliance is an air conditioner or a heater(air conditioning systems, ¶142).
Regarding claim 61, Johnson further teaches wherein a primary function of the appliance is associated with cleaning, wherein the primary function is associated with clothes cleaning, and the appliance is a washing machine or a clothes dryer, or wherein the appliance is a vacuum cleaner(washer dryers, ¶13).
Regarding claim 62, Johnson further teaches wherein a primary function of the appliance is associated with water control or water heating(irrigation systems, sprinkler systems, ¶142).
Regarding claim 63, Johnson further teaches wherein the appliance is an answering machine, a telephone set, a home cinema method, a HiFi method, a CD or DVD player, an electric furnace, a trash compactor, a smoke detector, a light fixture, or a dehumidifier(lighting ,¶142).
Regarding claim 64, Nirantar further teaches wherein the appliance is a battery-operated portable electronic device, and the appliance is a notebook, a laptop computer, a media player, (PDA, ¶258).
Regarding claim 65, Nirantar further teaches wherein the integration involves sharing a component(mobile device and proxy share same OS, processor in the same housing fee fig 1C, 2A).
Regarding claim 66, Nirantar further teaches, wherein the integration involves housing in same enclosure, sharing same processor, or mounting onto same surface(mobile device and proxy share same OS, processor in the same housing fee fig 1C, 2A).
Regarding claim 67, Nirantar further teaches wherein the integration involves sharing a same connector(local proxy and mobile device share wired/wireless connection, ¶70).
Regarding claim 68, Nirantar further teaches wherein the connector is a power connector for connecting to a power source, and wherein the integration involves sharing the same connector for being powered from same power source, or wherein the integration involves sharing same power supply(PDA/ mobile devices inherently require a battery and power connection thus integration  and sharing of power between local proxy and device is inherent, see ¶75).
Regarding claim 87, Nirantar does not teach for use with a virtualization, wherein the first device or the client device consists of, comprises, is part of, or is integrated with, a server device that virtualizes a client device addressed by the selected IP address.  Johnson teaches a method and system in the analogous networking area of use of proxies to facilitate content retrieval. Johnson teaches for use with a virtualization, wherein the first device or the client device consists of, comprises, is part of, or is integrated with, a server device that virtualizes a client device addressed by the selected IP address. 
["The devices may use one or more virtualization methods. In computing, virtualization refers to the act of creating (e.g., simulating, emulating, etc.) a virtual (rather than actual) version of something, including but not limited to a virtual computer hardware platform, operating system (OS), storage device, computer network resources and the like. ", ¶149]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with devices and/servers that are virtualized as taught by Johnson. The reason for this modification would be to provide easier deployment of devices/servers in a network.
Regarding claim 88, Johnson teaches wherein the client device virtualization executed as part of a Virtual Machine (VM).
["For example, a hypervisor or virtual machine monitor (VMM) may be a virtualization method and may allow (e.g., permit, implement, etc.) hardware virtualization. A hypervisor may run (e.g., execute, operate, control, etc.) one or more operating systems (e.g., guest OSs, etc.) simultaneously (e.g., concurrently, at the same time, at nearly the same time, in a time multiplexed fashion, etc.), and each may run on its own virtual machine (VM) on a host machine and/or host hardware (e.g., device, combination of devices, combinations of devices with other computer(s), etc.). A hypervisor, for example, may run at a higher level than a supervisor. ", ¶150]

Regarding claim 89, Johnson teaches for use with an host computer that implements the VM, wherein the method further comprising executing, by the host computer, a hypervisor or a Virtual Machine Monitor (VMM).
["For example, a hypervisor or virtual machine monitor (VMM) may be a virtualization method and may allow (e.g., permit, implement, etc.) hardware virtualization. A hypervisor may run (e.g., execute, operate, control, etc.) one or more operating systems (e.g., guest OSs, etc.) simultaneously (e.g., concurrently, at the same time, at nearly the same time, in a time multiplexed fashion, etc.), and each may run on its own virtual machine (VM) on a host machine and/or host hardware (e.g., device, combination of devices, combinations of devices with other computer(s), etc.). A hypervisor, for example, may run at a higher level than a supervisor. ", ¶150]

Regarding claim 90, Johnson teaches, wherein the virtualization includes, is based on, or uses, full virtualization, para-virtualization, or hardware assisted virtualization(¶159-162).


Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Johnson as applied to claim 56 above, and further in view of Cella US 2019/0033845.
(¶142, Johnson) but does not teach wherein a primary function of the appliance is heating food, and wherein the appliance is a microwave oven, an electric mixer, a stove, an oven, or an induction cooker. Cella teaches a system for collection of device data over a network.  Cella teaches wherein a primary function of the appliance is heating food, and wherein the appliance is a microwave oven, an electric mixer, a stove, an oven, or an induction cooker(cooktop ¶2045).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana/Johnson with client devices integrated into specific kitchen/home appliances such as cooktops as taught by Cella. The reason for this modification would be to facilitate access to data on a network by common appliance such as a cooktop.
Regarding claim 58, Nirantar/Montana/Johnson teaches kitchen and household appliance(¶142, Johnson) but does not teach wherein the appliance is a refrigerator, a freezer, a food processor, a dishwasher, a food blender, a beverage maker, a coffeemaker, or an iced-tea maker. Cella teaches a system for collection of device data over a network.  Cella teaches wherein the appliance is a refrigerator, a freezer, a food processor, a dishwasher, a food blender, a beverage maker, a coffeemaker, or an iced-tea maker(refrigeration system, ¶1470).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana/Johnson with client devices integrated into specific kitchen/home appliances such as cooktops as taught by Cella. The reason for this modification would be to facilitate access to data on a network by common appliance such as a cooktop.

Claims 73-79 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claims 69, 72 above, and further in view of Abreu US 2014/0078462.
Regarding claim 73, Nirantar do not teach wherein the headwear consists of, structured as, or comprises, a bonnet, a cap, a crown, a fillet, a hair cover, a hat, a helmet, a hood, a 
[“wherein the headwear consists of, structured as, or comprises, a bonnet, a cap, a crown, a fillet, a hair cover, a hat, a helmet, a hood, a mask, a turban, a veil, or a wig”, ¶246]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a hat as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.
Regarding claim 74, Nirantar/Montana do not teach wherein the eyewear consists of, structured as, or comprises, glasses, sunglasses, a contact lens, a blindfold, or a goggle. Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the eyewear consists of, structured as, or comprises, glasses, sunglasses, a contact lens, a blindfold, or a goggle(googles ¶353).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a goggles as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.
Regarding claim 75, Nirantar/Montana do not teach wherein the earpiece consists of, structured as, or comprises, a hearing aid, a headphone, a headset, or an earplug.   Abreu in the analogous area of data retrieval from a computer network teaches a system for data (earbuds ¶363).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a earbuds as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.
Regarding claim 76, Nirantar/Montana do not teach wherein the wearable device is shaped for permanently or releseably being attachable to, or be part of, a clothing piece of a person. Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the wearable device is shaped for permanently or releseably being attachable to, or be part of, a clothing piece of a person(clipped ¶361). It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a wearble device that is clippable on  a user as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.
Regarding claim 77, Abreu further teaches wherein the attaching uses taping, gluing, pinning, enclosing, encapsulating, a pin, or a latch and hook clip(clipped ¶361).
Regarding claim 78, Abreu further teaches wherein the clothing piece is a top, bottom, or full-body underwear, or a headwear, a footwear, an accessory, an outwear, a suit, a dress, a skirt, or a top(¶361, hats jacket etc).
Regarding claim 79, Nirantar/Montana do not teach wherein the wearable device further comprises an annular member defining an aperture there through that is sized for receipt therein of a part of a human body. Abreu in the analogous area of data retrieval from a computer network teaches a system for data exchange with IOT devices. Abreu teaches wherein the ( necklace is ring shaped and  sized for  being received over the head/neck, ¶361). It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with wearable client device in the integrated in a wearble device that is necklace on  a user as taught by Abreu. The rationale for such a modification is that is replaces a client device in the form of a smart phone/ head mounted device with known equivalents, in a predictable way leading to predictable results.

Claims 82 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claim 80 above, and further in view of Shan US 2019/0174449.
Regarding claim 82, Nirantar do not teach wherein the client operating system is a real time operating system(RTOS). Shan in the analogous area of computer network data access, teaches a system for providing mobility of access to the internet for mobile devices. Shan teaches wherein the client operating system is a real time operating system(RTOS).
[“the memory 804G may store program code of a real-time OS ( RTOS), which when executed by the CPU 804E (or other baseband processor), is to cause the CPU 804E (or other baseband processor) to manage resources of the baseband circuitry 810, schedule tasks, etc. Examples of the RTOS may include Operating System Embedded (OSE).TM. provided by Enea.RTM., Nucleus RTOS.TM. provided by Mentor Graphics.RTM., Versatile Real-Time Executive (VRTX) provided by Mentor Graphics.RTM., ThreadX.TM. provided by Express Logic.RTM., FreeRTOS, REX OS provided by Qualcomm.RTM., OKL4 provided by Open Kernel (OK) Labs.RTM., or any other suitable RTOS, such as those discussed herein.”, ¶191]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the mobile devices of Nirantar/Montana with real time mobile device OS as taught by Shan. The reason for this modification would be to use an OS that provide faster access to data over a network.
Regarding claim 83, Shan futher teaches wherein the RTOS comprises FreeRTOS, SafeRTOS, QNX, VxWorks, or Micro-Controller Operating Systems (pC/OS).
[“the memory 804G may store program code of a real-time OS ( RTOS), which when executed by the CPU 804E (or other baseband processor), is to cause the CPU 804E (or other baseband processor) to manage resources of the baseband circuitry 810, schedule tasks, etc. Examples of the RTOS may include Operating System Embedded (OSE).TM. provided by Enea.RTM., Nucleus RTOS.TM. provided by Mentor Graphics.RTM., Versatile Real-Time Executive (VRTX) provided by Mentor Graphics.RTM., ThreadX.TM. provided by Express Logic.RTM., FreeRTOS, REX OS provided by Qualcomm.RTM., OKL4 provided by Open Kernel (OK) Labs.RTM., or any other suitable RTOS, such as those discussed herein.”, ¶191]


Claims 91-93 are rejected under 35 U.S.C. 103 as being unpatentable over  Nirantar as applied to claim 1 above, and further in view of Nucci US 2019/0174449.
Regarding claim 91, Nirantar do not teach wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein one device serves as an SOCKS server and the other device serves as an SOCKS client. Nucci in the analogous area of computer networking teaches a system for connection of mobile device to a network.  Nucci teaches wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein one device serves as an SOCKS server and the other device serves as an SOCKS client. 
["The connector server 146 also collects metrics, including but not limited to: the number of active client connections and the number of messages sent/received from both ends. The connector server 146 supports a pluggable authentication module (PAM) which can be extended to support more authentication mechanisms other than the out-of-the-box Hypertext Transfer Protocol (HTTP) basic authorization and JSON Web Tokens. The connector server 146 may also support HTTP and SOCKS5 proxies. ", ¶45]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with the use of a SOCKS protocol for communication over the network by client devices as taught by Nucci. The reason for this modification would be to provide secure communication over the network.

["The connector server 146 also collects metrics, including but not limited to: the number of active client connections and the number of messages sent/received from both ends. The connector server 146 supports a pluggable authentication module (PAM) which can be extended to support more authentication mechanisms other than the out-of-the-box Hypertext Transfer Protocol (HTTP) basic authorization and JSON Web Tokens. The connector server 146 may also support HTTP and SOCKS5 proxies. ", ¶45]

Regarding claim 93, Nirantar do not teach wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection. Nucci in the analogous area of computer networking teaches a system for connection of mobile device to a network.  Nucci teaches wherein the communication over the Internet between the client device and the first device, or between the first device and the web server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection.
["The connector server 146 may be a wrapper over the Java API for WebSocket (JSR 356) standard to which connector clients 158 can connect. This component is deployed on the central node 110, but can also be deployed in any other site that wants to act as a server. ", ¶39]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify NIrantar with the use of a websocket protocol for communication over the network by client devices as taught by Nucci. The reason for this modification would be to provide secure communication over the network.


s 96, 105-107 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar as applied to claims 1 and 97 above, and further in view of Sample US 2010/0100952.
Regarding, claim  96, Nirantar does not teach wherein at least part of steps of claim 1 are included in a  software development kit SDK that is provided as a non-transitory computer readable medium containing computer instructions, and wherein the method further comprising installing the SDK. Sample in the analogous area of computer networking teaches a system for aggregation of content on behalf of devices. Sample teaches wherein at least part of steps of claim 1 are included in a  software development kit SDK that is provided as a non-transitory computer readable medium containing computer instructions, and wherein the method further comprising installing the SDK.
["Such a module framework encourages developers to share common semantics such as identity/entity reference formats. For instance developers may install an SDK that contain the plug-in framework and pull in the set of modules needed in such a way that they could add/extend functionalities, run, and test the end-to-end setup on their own machines. The resulting implementation may run on a hosted platform or deployed on some separate setup depending on the circumstances. In other words, the plug-in framework itself as well as some of the pipe modules may be re-used across contexts. ", ¶199]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with use of an SDK  as taught by Sample to install software on device such as the local proxy. The reason for this modification would be to provide a method to install the local proxy on mobile devices using well known methods of software installation to install a software in a predictable way with predictable results.
Regarding claim 105, Nirantar do not teach wherein at least one of the steps is performed as part of a plug-in or an extension integrated with the web browser. Sample in the analogous area of computer networking teaches a system for aggregation of content on behalf of devices. Sample teaches wherein at least one of the steps is performed as part of a plug-in or an extension integrated with the web browser.
["Here are some examples of such usages: A browser plug-in or mobile/desktop application that maintains the user's sessions with the source networks and proxies data by making service requests directly from the user's browser/desktop to the source networks and communicating with the Aggregator Run-time Platform in the background. This allows network traffic to be distributed across the users' machines and makes the network requests look as if the user is requesting them directly, which is useful for screen scraping or avoiding certain server-side network constraints such as IP address restrictions. Such a feature may be integrated into an overall client application that provides the aggregate service (instant messaging, vitality, photos/video, etc.). ", ¶214,215]
[" A client proxy may be installed on the user's machine (e.g. as a browser plug-in or desktop application) to maintain the cookies or state information for the various networks of interests, and efficiently proxy data between the aggregator system and such networks.", ¶217]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar/Montana with installation of the local proxy in the form of a plug-in as taught by Sample. The reason for this modification would be to provide a method to install the local proxy on mobile devices using well known methods of software installation to install/update software with new functionality in a predictable way with predictable results.
Regarding claim 106, Sample teaches wherein at least one of the steps performed by the client device is integrated with the web browser in a form of a plug-in or an extension.
[application that maintains the user's sessions with the source networks and proxies data by making service requests directly from the user's browser/desktop to the source networks and communicating with the Aggregator Run-time Platform in the background. This allows network traffic to be distributed across the users' machines and makes the network requests look as if the user is requesting them directly, which is useful for screen scraping or avoiding certain server-side network constraints such as IP address restrictions. Such a feature may be integrated into an overall client application that provides the aggregate service (instant messaging, vitality, photos/video, etc.). ", ¶214,215]
[" A client proxy may be installed on the user's machine (e.g. as a browser plug-in or desktop application) to maintain the cookies or state information for the various networks of interests, and efficiently proxy data between the aggregator system and such networks.", ¶217]

Regarding claim 107, Sample teaches wherein the identifying of the URL uses a plug-in or an extension to the web browser.
application that maintains the user's sessions with the source networks and proxies data by making service requests directly from the user's browser/desktop to the source networks and communicating with the Aggregator Run-time Platform in the background. This allows network traffic to be distributed across the users' machines and makes the network requests look as if the user is requesting them directly, which is useful for screen scraping or avoiding certain server-side network constraints such as IP address restrictions. Such a feature may be integrated into an overall client application that provides the aggregate service (instant messaging, vitality, photos/video, etc.). ", ¶214,215]
[" A client proxy may be installed on the user's machine (e.g. as a browser plug-in or desktop application) to maintain the cookies or state information for the various networks of interests, and efficiently proxy data between the aggregator system and such networks.", ¶217]

Claims 108-111 are rejected under 35 U.S.C. 103 as being unpatentable over Nirantar/Sample as applied to claim 105 above, and further in view of Fin US 6,240,444.
Regarding 108, Nirantar/Sample does not teach wherein the integration is by hooking to the web browser, wherein the integration is in a filter driver form, or, wherein the web browser and the steps are communicating using an Inter-Process Communication (IPC). Fin in the analogous computer networking area teaches a system for browser sharing. Fin teaches wherein the integration is by hooking to the web browser, wherein the integration is in a filter driver form, or, wherein the web browser and the steps are communicating using an Inter-Process Communication (IPC). 
["Messages are commonly used as the inter-process communication between applications, especially in a message based window system (e.g. Windows 3.1 or OS/2). When an application requests an operating system 195 to send a message to another application, the operating system 195 puts the message into a queue 165 and then delivers the message when the destination application requests the operating system 195 to retrieve a message from the queue 165. This message event /queue 165 is also used to put and deliver other known messages to the applications (e.g. when the window of the application needs to be repainted)." Col 9 Lines 41 -51]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with hooking into the web browser by the local proxy by use of IPC as taught by Fin. The reason for this modification would be to allow local proxy to intercept web browser requests using a method commonly used in the by computing devices to send data between applications.

Regarding claim 109, Fin teaches wherein the identifying of the URL uses hooking to the web browser, a filter driver form, or using an Inter-Process Communication (IPC).
["Messages are commonly used as the inter-process communication between applications, especially in a message based window system (e.g. Windows 3.1 or OS/2). When an application requests an operating system 195 to send a message to another application, the operating system 195 puts the message into a queue 165 and then delivers the message when the destination application requests the operating system 195 to retrieve a message from the queue 165. This message event /queue 165 is also used to put and deliver other known messages to the applications (e.g. when the window of the application needs to be repainted)." Col 9 Lines 41 -51]

Regarding claim 110, Fin teaches wherein the IPC is using a file sharing, a signal, a socket, a pipe, a message queue, a shared memory, a semaphore, or memory mapped file(message queues  Col9 Lines 41-51).
Regarding claim 111, Fin teaches wherein the IPC is using a clipboard, a Component Object Model (COM), a data copy, a DDE protocol, or mailslots.
["The Netscape Navigator in a Windows platform uses DDE 131 to implement CCI 132. DDE 131 is a known message based inter-process communication protocol defined in the Windows platform and used by the browser 130 and for this invention by the CCI 132. ", Col 7 Lines 12-16]

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over  Nirantar as applied to claim 1 above, and further in view of Nemela US 2013/0081129 .
Regarding claim 123 Montana does not teach further comprising extracting the URL using SSL sniffing. Niemela in the analogous area of computer networking teaches a method for  intercepting and request and blocking requests that a malicious. Niemela teaches extracting the URL using SSL sniffing
["The steps of the method in this example are the same as for the previous example, except that the security software detects (or " sniffs") the outbound SSL certificate from the traffic stream, rather than the inbound SSL certificate from the external server. In a further alternative, the security software is able to detect both outbound and inbound SSL certificates. ", ¶60]

 It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Nirantar with use of SSL sniffing as taught by Niemela as the method by which the local proxy intercepts request from the browser. The reason for this modification would be to apply well established method for intercepting a browser request when the request made via SSL.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456